******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                    IN RE MINDY F.*
                       (AC 36720)
          DiPentima, C. J., and Sheldon and Dupont, Js.
   Argued September 15—officially released November 20, 2014**

(Appeal from Superior Court, judicial district of New
       Haven, Juvenile Matters, Cronan, J.)
 David J. Reich, for the appellant (respondent
mother).
  Rene´e Bevacqua Bollier, assistant attorney general,
with whom, on the brief, were George Jepsen, attorney
general, and Benjamin Zivyon, assistant attorney gen-
eral, for the appellee (petitioner).
  Thomas B. Pursell, for the minor child.
                         Opinion

   DiPENTIMA, C. J. The respondent mother, Cindy T.
(mother), appeals from the judgment of the trial court
terminating her parental rights as to her daughter,
Mindy F.1 On appeal, the mother raises a single claim.
Specifically, she argues that the court improperly made
a dispositional finding as to the best interest of the
child before the conclusion of the adjudicatory phase
of the termination trial by deciding that issue in and
for the purpose of approving a permanency plan. She
further argues that she had no opportunity to present
evidence and arguments in opposition to the plan. The
mother contends that this premature finding violated
her due process rights and the mandate of Practice
Book § 35a-7 (b) because it created ‘‘an appearance of
impropriety’’ on the part of the court that tainted the
entire termination trial. Although we agree with the
mother that it was improper for the court to approve
the permanency plan before hearing all the evidence,
we conclude that she was not thereby deprived of a
fair trial in the termination proceedings. Accordingly,
we affirm the judgment of the trial court.2
   The record reveals the following relevant facts and
procedural history. On April 15, 2011, the petitioner,
the Commissioner of Children and Families (commis-
sioner), filed a neglect petition alleging that Mindy was
being denied proper care and was being permitted to
live under conditions injurious to her well-being. Mindy,
who was born in January, 2010, was approximately
fourteen months old at the time. On September 2, 2011,
the commissioner filed a motion for temporary custody,
alleging that Mindy had been injured as a result of an
automobile accident.3 The commissioner further
alleged that the mother, who was a passenger in the
car at the time of the accident, had been under the
influence of alcohol at that time. The court granted the
motion and issued specific steps for the mother for
reunification. She was advised of the need to comply
with the specific steps.
   Mindy was adjudicated neglected by the court on
December 6, 2011,4 and was committed to the care and
custody of the commissioner on March 5, 2012. On June
1, 2012, the commissioner filed a motion to review the
permanency plan for Mindy that called for the termina-
tion of the mother’s parental rights and her subsequent
adoption (initial permanency plan). The court approved
the initial permanency plan on August 6, 2012, and
ordered the commissioner to file a petition for termina-
tion of parental rights within sixty days. On October 5,
2012, the commissioner filed a termination petition. The
termination proceedings began on September 9, 2013,
and then continued on September 10 and 12, 2013, and
January 15 and 29, 2014.
  On May 3, 2013, the commissioner filed a second
motion to review the permanency plan, as mandated
by law (second permanency plan).5 No action, however,
was taken on the motion until January 29, 2014, when
the commissioner requested that the court approve the
second permanency plan. At that point in the proceed-
ings, the commissioner had rested, and the mother had
not yet begun to present her evidence. Before making
its ruling, the court inquired whether ‘‘anyone want[ed]
to be heard on the [second permanency] plan.’’ In
response, the mother stated to the court that she
objected to the plan.6 Thereafter, the court overruled
the mother’s objection and approved the second perma-
nency plan.
   At the conclusion of the proceedings, the court issued
a memorandum of decision, outlining its findings. As
to the adjudicatory phase of the proceedings, the court
found that the commissioner had proven by clear and
convincing evidence that the Department of Children
and Families (department) ‘‘ha[d] made reasonable
efforts to reunify the family, but that the [mother is]
unwilling or unable to fully benefit from reunification
services at this time.’’ In addition, the court found that
the mother had ‘‘failed to achieve the degree of personal
rehabilitation that would foster the belief that within a
reasonable period of time, considering the age and
needs of the child, [she] could assume a responsible
position in the child’s life.’’
   As to the dispositional phase of the proceedings, the
court considered and made written findings pursuant
to General Statutes § 17a-112 (k). Specifically, the court
found that the department had made reasonable efforts
to reunite Mindy with the mother, and that the services
offered were both ‘‘timely and extensive.’’ The court
also concluded that the mother’s compliance with the
specific steps had been ‘‘marginal.’’ In addition, the
court determined that Mindy had been residing with
her foster family since September, 2011, and that her
emotional attachment to her parents was ‘‘unclear.’’
Ultimately, the court concluded that clear and convinc-
ing evidence established that the termination of the
mother’s parental rights was in the best interest of
Mindy. This appeal followed.
   On appeal, the mother argues that the court violated
her due process rights by making dispositional findings
regarding the best interest of Mindy when it approved
the second permanency plan before the conclusion of
the adjudicatory phase of the termination trial. The
mother further asserts that this premature finding was
in violation of Practice Book § 35a-7 (b). We disagree.
  The following legal standards and practices will help
facilitate our discussion. ‘‘A hearing on a petition to
terminate parental rights consists of two phases, adjudi-
cation and disposition. . . . If the trial court deter-
mines that a statutory ground for termination exists
[by clear and convincing evidence], it proceeds to the
dispositional phase. In the dispositional phase, the trial
court determines whether termination is in the best
interest of the child.’’ (Citation omitted; internal quota-
tion marks omitted.) In re Roshawn R., 51 Conn. App.
44, 52, 720 A.2d 1112 (1998). Practice Book § 35a-7 (b)
allows a trial court to combine both phases of the termi-
nation proceeding into a single hearing, but specifies
that ‘‘disposition may not be considered until the adjudi-
catory phase has concluded.’’ As a result, the two phases
frequently are consolidated into a single hearing. See,
e.g., In re Alison M., 127 Conn. App. 197, 226, 15 A.3d
194 (2011). In some instances, termination proceedings
can overlap with the federally mandated annual review
of a permanency plan. See, e.g., In re Kyara H., 147
Conn. App. 855, 857 n.1, 83 A.3d 1264, cert. denied, 311
Conn. 923, 86 A.3d 468 (2014); see also footnote 5 of
this opinion. Unlike termination proceedings, which are
subject to the clear and convincing evidence standard
of proof, permanency plans are reviewed and approved
by the courts employing the preponderance of the evi-
dence standard. See Practice Book § 35a-14 (d). Despite
the lower standard of proof, the approval of a perma-
nency plan by the court involves a finding that the
proposed plan is in the best interests of the child. Id.
The practical result of these multiple legal requirements
is that, once termination proceedings and the review
of a permanency plan have been consolidated, the court
should refrain from making any dispositional findings
until the close of the evidence.
   In this case, the commissioner filed the motion to
review the second permanency plan on May 3, 2013.
As with the initial permanency plan, the second perma-
nency plan called for termination of the mother’s paren-
tal rights and for adoption of Mindy. In the motion,
the commissioner requested the court’s approval of the
plan, arguing that it was based on the best interests of
Mindy to do so. To support the second permanency
plan, the commissioner supplemented the motion with
a social study that had been conducted by the depart-
ment. The hearing on the plan was consolidated with
the termination proceedings; however, the court
approved the second permanency plan before the close
of the evidence in the termination case.
  Having reviewed the record, we conclude that the
mother’s claim was not preserved properly because, by
not objecting to the procedure, she failed to bring this
matter to the attention of the court during the trial.
On appeal, the mother claims that the court’s error is
reversible under the plain error doctrine. Alternatively,
the mother asks us to review her claim under the test
adopted by our Supreme Court in State v. Golding, 213
Conn. 233, 239–40, 567 A.2d 823 (1989).
  Practice Book § 60-5 provides in relevant part that
the reviewing court ‘‘may in the interests of justice
notice plain error not brought to the attention of the
trial court.’’ ‘‘[P]lain error review is reserved for truly
extraordinary situations where the existence of the
error is so obvious that it affects the fairness and integ-
rity of and public confidence in the judicial proceedings.
. . . [An appellant] cannot prevail under [the plain
error doctrine] . . . unless [she] demonstrates that the
claimed error is both so clear and so harmful that a
failure to reverse the judgment would result in manifest
injustice.’’ In re Justice V., 111 Conn. App. 500, 508,
959 A.2d 1063 (2008), cert. denied, 290 Conn. 911, 964
A.2d 545 (2009).
   ‘‘[Our Supreme Court] has held a trial court’s failure
to follow the mandatory provisions of a statute prescrib-
ing trial procedures is plain error. . . . The failure to
follow a procedural rule is similarly erroneous.’’ (Cita-
tion omitted.) State v. Pina, 185 Conn. 473, 482, 440
A.2d 962 (1981). Practice Book § 35a-7 (b) provides: ‘‘In
the discretion of the judicial authority, evidence on
adjudication and disposition [in a termination trial] may
be heard in a nonbifurcated hearing, provided disposi-
tion may not be considered until the adjudicatory phase
has concluded.’’ In her brief to this court, the mother
argues that the ‘‘substance of the permanency plan find-
ing is essentially the same as the finding in the termina-
tion petition, which is that it would be in the best
interest of the child to terminate parental rights at this
time.’’ (Internal quotation marks omitted.) Because the
‘‘dispositional findings on the permanency plan and the
dispositional findings on the termination petition are
indistinguishable,’’ the mother reasons, the court should
not have approved the plan until the conclusion of the
adjudicatory phase of the termination trial, as required
by Practice Book § 35a-7 (b). We are not persuaded.
   In this case, the termination proceedings and the
approval of the permanency plan, although consoli-
dated, remained distinct and independent from each
other. The termination proceedings were initiated pur-
suant to the initial permanency plan approved by the
court on August 6, 2012. The mother concedes that the
progress of the termination proceedings, however, was
not contingent on the court’s decision whether to
approve the second permanency plan. Additionally, the
mother does not dispute that, in order to approve the
second permanency plan, the court had to find that the
plan was in Mindy’s best interests by a preponderance of
the evidence, whereas the termination of the mother’s
parental rights, on the other hand, required findings
made by the higher standard of proof, namely, clear
and convincing evidence. It is also not disputed that
the approval of the permanency plan did not end the
termination proceedings. To the contrary, the termina-
tion trial continued thereafter, with all parties, including
the mother, afforded an opportunity to present evidence
and arguments on the issue of the best interest of Mindy
to the court. Only after all of the parties involved in
the case had rested did the court reach its decision to
terminate the mother’s parental rights. In light of the
foregoing, we are convinced that the best interests find-
ing required for approval of a permanency plan is distin-
guishable from the finding required in terminating a
parent’s rights. We conclude therefore that the court’s
best interests finding in approving the permanency plan
is not a dispositional finding of the sort prohibited by
Practice Book § 35a-7 (b).
   We also reject the mother’s claim that the court’s
approval of the plan constituted ‘‘an endorsement of
the termination petition’’ that in effect ‘‘cast[ed] a
shadow over the court’s impartiality and the perception
that the [mother] received a fair trial.’’7 In her brief to
this court, the mother does not direct us to any evi-
dence, and our review of the record uncovered none,
showing that the court referred to or relied on its prior
best interests determination in approving the perma-
nency plan as a basis for making its ultimate best inter-
est determination in the termination trial. Moreover,
the mother does not dispute the court’s findings sub-
stantiating the termination of her parental rights, and,
having reviewed the record, we are convinced that these
findings were supported by the evidence.8 Thus, the
court’s premature approval of the plan did not result
in the manifest injustice in the termination trial that
requires the application of the plain error doctrine.
   Similar reasoning leads us to conclude that the moth-
er’s claim must fail under the third prong of the Golding
test.9 Our conclusion that there is no clear constitutional
violation and the mother was not deprived of a fair
trial is supported by the following previously discussed
factors. The termination trial was initiated under the
initial permanency plan approved in August, 2012. The
termination trial and the hearing on the approval of the
second permanency plan were distinct and independent
proceedings. The approval of the second permanency
plan was not necessary to continue the termination trial
and required the application of a lower standard of
proof. The approval of the second permanency plan did
not stop the termination trial, and the mother was able
to present her evidence and arguments on the issue of
the best interest of Mindy in opposition to the proposed
termination of her parental rights. The termination of
the mother’s parental rights was based on findings meet-
ing the higher standard of clear and convincing evi-
dence. There is no evidence in the record to establish
that the court relied on its prior determination as to
Mindy’s best interests, made in approving the second
permanency plan, when making its ultimate best inter-
est determination during the termination trial. Finally,
the mother does not dispute the court’s findings that
the termination of her parental rights was in the best
interest of Mindy. Therefore, she was not deprived of
a fair trial, and her claim must fail.
  The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** November 20, 2014, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The court also terminated the parental rights of Mindy’s father, Jason
F., during the same proceedings. The father, however, challenged the trial
court’s decision in a separate appeal. See In re Mindy F., 153 Conn. App.
     ,     A.3d      (2014).
   2
     Although we agree with the mother that it was improper for the court
to approve the proposed permanency plan before the evidence had con-
cluded, we do not agree with her rationale. As we have concluded in the
father’s appeal, also released today, it was improper for the court to approve
the proposed permanency plan without a full evidentiary hearing because
General Statutes § 46b-129 (k) (1) mandates that a ‘‘court shall hold eviden-
tiary hearings in connection with any contested motion for review of the
permanency plan.’’ See In re Mindy F., supra, 153 Conn. App. .
   3
     There was testimony at trial that, as a result of this accident, Mindy
sustained a physical trauma that required constant medical monitoring.
   4
     The court granted the commissioner’s motion to amend the neglect
petition to include the circumstances surrounding the accident.
   5
     The statutes governing permanency plans were adopted to comply with
federal law regulating state access to federal funding for children who have
been removed from their parents. In re Darien S., 82 Conn. App. 169, 174,
175–76, 842 A.2d 1177, cert. denied, 269 Conn. 904, 852 A.2d 733 (2004). In
order to continue to receive federal funds, Congress requires states to review
permanency plans every twelve months. 42 U.S.C. § 622 (a) and (b) (8) (A)
(ii) (2012). In addition, Congress also requires states to ‘‘make specific
choices about the appropriate permanent placement of children in their
care by specifying whether the child will be returned to a parent, placed
for adoption, placed with a relative, referred to legal guardianship or, if a
compelling reason is shown, placed in another planned permanent living
arrangement.’’ In re Darien S., supra, 175. These and other federal require-
ments were implemented by our legislature in General Statutes § 46b-129.
   6
     The father as well as the paternal great aunt, who were parties to the
proceedings, also stated that they objected to the second permanency plan.
   7
     To the extent that the mother’s claim suggests judicial bias, we express
our disapproval of making such an unsupported claim that was never raised
to the trial court. See Burns v. Quinnipiac University, 120 Conn. App. 311,
316, 991 A.2d 666, cert. denied, 297 Conn. 906, 995 A.2d 634 (2010).
   8
     In its memorandum of decision, the court concluded that the mother
failed to achieve the degree of personal rehabilitation that would foster the
belief that within a reasonable period of time, considering the age and
needs of the child, she could assume a responsible position in Mindy’s life,
reasoning: ‘‘[S]he appeared to pick and choose compliance with the court
ordered steps. . . . [She] denied needing any mental health or parenting
services. [She also denied having] dangerous levels of refuse and clutter [in
her house] . . . .’’ The court also found that, although the department ‘‘pro-
vided a number of services including substance abuse [counseling] and
parenting assistance . . . [the mother] provided a common response in that
she didn’t see the need for them.’’ In addition, the court found that the
termination of parental rights was in Mindy’s best interest because she ‘‘has
a safe, secure bond and attachment to her current caregivers and . . .
removal from their care would be traumatic . . . .’’
   9
     Pursuant to Golding: ‘‘[An appellant] can prevail on a claim of constitu-
tional error not preserved at trial only if all of the following conditions are
met: (1) the record is adequate to review the alleged claim of error; (2) the
claim is of constitutional magnitude alleging the violation of a fundamental
right; (3) the alleged constitutional violation clearly exists and clearly
deprived the [appellant] of a fair trial; and (4) if subject to harmless error
analysis, the [appellee] has failed to demonstrate harmlessness of the alleged
constitutional violation beyond a reasonable doubt. In the absence of any one
of these conditions, the [appellant’s] claim will fail. The appellate tribunal is
free, therefore, to respond to the [appellant’s] claim by focusing on which-
ever condition is most relevant in the particular circumstances.’’ (Emphasis
in original; footnote omitted.) State v. Golding, supra, 213 Conn. 239–40.